Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-5 are objected to because of the following informalities:  “the diameter” should, instead, be “a diameter.” 
Claim 6 is objected to because of the following informalities:  “the surface of the first end” should, instead, be “a surface of the first end.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 9 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Claim 9 requires the diameter of both the first inner channel and the second inner channel to be between 0.4 and 2.5mm.  However, claim 9 depends from claim 8, which requires the diameter of the first inner channel to be greater than that of the second inner channel.  Here, the overlapping ranges for the first and second inner channel renders the claim indefinite as it is unclear in what way the diameter of the first channel 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denisart et al. (U.S. Publication 2007/0144355), hereinafter Denisart, in view of Deuber et al. (U.S. Publication 2009/0199518), hereinafter Deuber.
Regarding claim 1, Denisart teaches an injector needle (Figures 1-4; injection element 42; para. 0049), comprising: 

    PNG
    media_image1.png
    742
    643
    media_image1.png
    Greyscale

a first end (“First End”) endowed with a fastening means (As shown in Figures 1-2 and 5; the injection element 42 is necessarily secured, by some means, to injection head 26-para. 0049); 
a second end (“Second End”) endowed with a tip (“Tip”
a central portion (taken as the midsection of 42 between the first and second ends) interconnecting the first and second ends;
wherein the first end comprises an inlet orifice (inlet of channel 42b, which is open at both ends-para. 0055-and connects to intake channel 38) and the second end comprises an outlet orifice (injection port 42a-para. 0050); 
the injector needle (42) further comprising a first inner channel (42b) extending in parallel to a longitudinal axis (para. 0055, rectilinear segment. 42B extends parallel with the center line as shown in Fig. 4) of the injector needle (42), the first inner channel (42b) extending from the inlet orifice  and fluidly connecting to a second inner channel (para. 0055; “The perforation and injection element 42 includes a hollow pin with a channel 42 b that is open at both ends. The first end connects to the intake channel 38 as the second end leads to the outside through the injection port 42 a. The channel 42 b contains a first rectilinear segment that is extended by a second segment which terminates in the injection port 42 a and forms an angle with the first segment.”) (Here, the second channel is taken as the channel shown in Figure 4 that extend 42b to outlet 42a along axis 50);
the second inner channel having a β angle slant (indicated by angle β) in relation to the longitudinal axis of the injector needle (42) (para. 0054; “…axis 50 has to be at an angle β of between 50° and 70°, and preferably between 55 and 65°, relative to the vertical axis A-A of the capsule….”), as detailed above); 
wherein the second end comprises a face (face is taken as the surface at which outlet 42a resides); 
wherein the outlet orifice (29) is disposed on the face (as detailed above).
Denisart is silent on the face being slanted at an α angle in relation to the longitudinal axis of the injector needle.
Deuber teaches that it is known in the art of beverage machines using perforation elements (Abstract; Figures 2-3, 5, 6, and 7; injector plate 3 has perforation elements 7 that perforate the cover of capsule 2-para. 0135.  Paragraph 0134 states that heated water is conducted into capsule 3) for an end of the injector needle (7) to have a face slanted at an α (referred to β) angle in relation to the longitudinal axis of the injector needle (para. 0137; “…perforation element 7 has the form of a cone trimmed in a sloping manner. The circumferential surface of the cone tapers relatively acutely in the perforation direction…The section of the cone forms the pass-through surface 10 provided with openings 9. It is clearly apparent from FIG. 5 that the pass-through surface runs less steeply with respect to the perforation direction than the circumferential surface of the cone. In the present exemplary embodiment, the angle of inclination β with respect to the perforation direction is approx. 56°. A pass-through surface 10 inclined in such a manner makes an advantageous injection of heated water into the capsule possible. A further advantage of an arrangement of this type is that, for example, a laser for drilling the holes can be positioned in a simple manner.”), wherein the outlet orifice (9) is disposed on the slanted face (10) (para. 0026 defines “pass-through” as “a surface of the perforation element which is provided with at least one opening through which a fluid can be passed.”).
The advantage of combining the teachings of Deuber is that in doing so would provide an slanted surface having an improved passage for fluid for injecting into a capsule which improves the injection of heated water into the capsule (paragraphs 0006 and 0137) and in which the orifice on the slanted surface can be provided in a simple manner (para. 0008 and 0137).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Denisart with Deuber, by replacing the face of the second end of Dennisart, with the teachings of Deuber, to provide an slanted surface having an improved passage for fluid for injecting into a capsule which improves the injection of heated water into the capsule (paragraphs 0006 and 0137) and in which the orifice on the slanted surface can be provided in a simple manner (para. 0008 and 0137).	
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Deuber, as detailed above, teaches wherein the α angle is between 50 and 90° (para. 0137, β angle is approximately 56°).  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Denisart teaches wherein the β angle is between 50 and 90° (para. 0054; angle β is between 50 and 70°).  
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation.
Denisart teaches wherein a diameter of the first inner channel (42b) is greater than a diameter of the second inner channel (as shown in Fig. 4).  
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.
Deuber further teaches the injector (3 and 7) being modular (para. 0017; “…perforation element being at least partially composed of a sheet-like material, in particular a foil or a thin metal sheet. The at least one perforation element can be fastened to a preferably disc-shaped basic component. By means of the use of sheet-like material for the perforation element, the production of the penetration means can be considerably simplified.” Para. 0047; “The component could also be composed of a non-metallic material. Furthermore, it is conceivable not to produce the perforation means from a single component. For example, the perforation elements could be designed as separate parts.”).
The advantage of combining the teachings of Deuber is that in doing so would provide an injector arrangement designed as separate parts, whereby the production of the injector can be simplified.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Denisart with Deuber, by replacing the integral construction of the injector of Dennisart, with the teachings of Deuber, to provide an injector arrangement designed as separate parts, whereby the production of the injector can be simplified.


Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation.
Denisart further teaches the injector needle being a single part (Fig. 4).
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation.
Deuber further teaches the injector needle being made of ceramic material (para. 0049; “…the shape of the perforation element could also be advantageous for a means which is produced in a primary forming process, in particular in an injection-moulding process and/or sintering process. The means could be produced here, for example, from a ceramic material. These materials have excellent resistance to wear and can be produced in a shaping step (ceramic injection moulding).”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Denisart with Deuber, by replacing the material of the injector of Dennisart, with the teachings of Deuber, to a provide a material having excellent resistance to wear.  Further, the selection of stainless steel based on its suitability for use in a fluid injector needle is not considered to provide a patentable distinction over the prior art of record. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." MPEP 2144.07
Regarding claim 13, the primary combination, as applied to claim 1, teaches each claimed limitation.
para. 0138, metal sheet of stainless steel).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Denisart with Deuber, by replacing the material of the injector of Dennisart, with the teachings of Deuber, to provide a material that is resistant to rusting and corrosion. Further, the selection of stainless steel based on its suitability for use in a fluid injector needle is not considered to provide a patentable distinction over the prior art of record. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." MPEP 2144.07
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation.
Deuber further teaches wherein the second end is in the shape of a square-based pyramid trunk (para. 0010; may be “designed as a pyramid with a preferably triangular basic structure) (See also Fig. 7 and para. 0139).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Denisart with Deuber, by replacing the shape of the second end of Dennisart, with the teachings of Deuber, for in doing so would merely be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04-IV-B.
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation.
para. 0010; may be “designed as a pyramid with a preferably triangular basic structure) (See also Fig. 7).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Denisart with Deuber, by replacing the shape of the second end of Dennisart, with the teachings of Deuber, for in doing so would merely be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04-IV-B.
Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denisart et al. (U.S. Publication 2007/0144355), hereinafter Denisart, in view of Deuber et al. (U.S. Publication 2009/0199518), hereinafter Deuber, and in further view of Fragniere (U.S. Publication 2013/0287914).
Regarding claims 4-5, the primary combination, as applied to claim 1, teaches each claimed limitation except as detailed below.
Denisart teaches the diameter of the orifice (42a) is about 0.7 mm which produces a liquid rate of about 4 ml/s (para. 0054).  Denisart teaches the diameter of the first channel and the second channel being of some value, but is silent on, explicitly, the first channel being is between 0.4 and 2.5 mm (claim 4) and the second inner channel being between 0.4 and 2.5 mm (claim 5).

    PNG
    media_image2.png
    280
    504
    media_image2.png
    Greyscale

Frangiere teaches that it is known in the art of beverage machine using injecting means (para. 0001 and Fig. 6; injector needle 204-para. 0228) to vary the diameter of a channel of the injector needle (d3 indicating a first diameter, and d2 indicating a second diameter) (para. 0028, needle 204 comprises three channel portions 210a-c which break channel 210 into first channel portion 210a, a second channel portion 210b and a third channel portion 210c upstream of the second channel portion) (para. 0234 discloses that inner diameters d1, d2, d3 may be 0.6, 0.8, and 1.8 mm respectively) (Here d3 is taken to correspond to the diameter of the first channel and d2 is taken as the diameter of the second channel).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Denisart as modified by Deuber, with Frangiere, by replacing the diameter of the first and second channel of Denisart, being of some value, with the teachings of Frangiere, for in doing so is regarded as routine optimization of a result effective variable.  The diameter of the first and second channels is interpreted to be a result effective variable that would be optimized in order to achieve 
Regarding claim 9, the primary combination, as applied to claim 8, teaches each claimed limitation except as detailed below.
Denisart teaches the inner diameter of the first inner channel (42b) being greater than the inner diameter of the second inner channel (as shown in Fig. 4) and that the diameter of the orifice (42a) is about 0.7 mm which produces a liquid rate of about 4 ml/s (para. 0054).  Denisart teaches the diameter of the first channel and the second channel being of some value, but is silent on, explicitly, the first channel being is between 0.4 and 2.5 mm and the second inner channel being between 0.4 and 2.5 mm.

    PNG
    media_image2.png
    280
    504
    media_image2.png
    Greyscale

Frangiere teaches that it is known in the art of beverage machine using injecting means (para. 0001 and Fig. 6; injector needle 204-para. 0228) to vary the diameter of a channel of the injector needle (d3 indicating a first diameter, and d2 indicating a second diameter) (para. 0028, needle 204 comprises three channel portions 210a-c which break channel 210 into first channel portion 210a, a second channel portion 210b and a third channel portion 210c upstream of the second channel portion) (para. 0234 discloses that inner diameters d1, d2, d3 may be 0.6, 0.8, and 1.8 mm respectively) (Here d3 is taken to correspond to the diameter of the first channel and d2 is taken as the diameter of the second channel).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Denisart as modified by Deuber, with Frangiere, by replacing the diameter of the first and second channel of Denisart, being of some value, with the teachings of Frangiere, for in doing so is regarded as routine optimization of a result effective variable.  The diameter of the first and second channels is interpreted to be a result effective variable that would be optimized in order to achieve .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denisart et al. (U.S. Publication 2007/0144355), hereinafter Denisart, in view of Deuber et al. (U.S. Publication 2009/0199518), hereinafter Deuber, and in further view of Schifferle (U.S. Publication 2006/0107841).
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation except as detailed below.

    PNG
    media_image3.png
    742
    643
    media_image3.png
    Greyscale

Denisart teaches fastening means of some form on the first end, that the tip is a pointed tip, and the central portion being endowed with a recess (Figure 4, above), but is silent on the fastening means comprising threads formed on the surface of the first end.

    PNG
    media_image4.png
    534
    421
    media_image4.png
    Greyscale

Schifferle teaches that it is known in the art of beverage machines using piercing elements to pierce a cartridge (Abstract) (Figures 1 and 1a; piercing member 15, having a tip 28a, central channel 16, orifice 29 at a second end, and fastening means 31 at the first end) for the fastening means (31) to comprise threads formed on the surface of the first end (para. 0036; “The lower portion of the piercing member 15 is provided with a thread 31 by means of which it can be screwed into the bottom of the lower portion 2 of the brewing chamber 1.”).
The advantage of combining the teachings of Schifferle is that in doing so would provide a means for fastening the injector needle to the beverage machine that allows the injector needle to be removed and installed with relative ease.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denisart et al. (U.S. Publication 2007/0144355), hereinafter Denisart, in view of Deuber et al. (U.S. Publication 2009/0199518), hereinafter Deuber, and in further view of Mandralis et al. (U.S. Publication 2007/0272084), hereinafter Mandralis.
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein a diameter of the first inner channel is equal to a diameter of the second inner channel.

    PNG
    media_image5.png
    393
    501
    media_image5.png
    Greyscale

Abstract) (Figures 5, 6, and 8; injector 70 including first channel 750 extending parallel to the central axis of the injector and a second channel, which is taken as the bent segment.  Injector 70 further includes an inlet orifice 76 at the first end and an outlet orifice 79-Fig. 6, at the second end) wherein a diameter of the first inner channel is equal to a diameter of the second inner channel (para. 0114; “The inlet orifice 76 and the outlet orifice 79 are connected by an internal duct 750 which traverses the injector in the axial direction.” paragraph 0115; “The internal duct of the injector may be dimensioned so that a capillary effect is generated to keep the fluid in the duct when the fluid pressure is stopped. The advantage is to prevent the capsule from dripping when the capsule-holder is separated from the supply unit after extraction. The fluid is thus kept in the duct by capillary attraction, which, in combination with the seal created between the injector and the capsule surface, prevents the air from entering the capsule and therefore prevents the fluid still contained in the capsule from pouring through the pouring orifice 61 of the capsule. The duct preferably has a diameter of 0.7 mm or less, preferably lying between 0.4 and 0.6 mm and has a length of at least one 1 mm, preferably, at least 2 mm.”).
	The advantage of combining the teachings of Mandralis is that in doing so would provide an injector needle that utilized a capillary effect in order to keep the fluid within the injector needle when the fluid pressure has ended, thereby preventing leaking.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Denisart, as modified by Deuber, with Mandralis, by replacing the inner diameter of the first and second channels of Dennisart, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication 2006/0107841 to Schifferle, with respect to claim 1, teaches an injector needle (Best shown in Figure 1a; piercing member 15), comprising: 

    PNG
    media_image6.png
    534
    421
    media_image6.png
    Greyscale

a first end endowed with a fastening means (31) (para. 0036; “The lower portion of the piercing member 15 is provided with a thread 31 by means of which it can be screwed into the bottom of the lower portion 2 of the brewing chamber 1.”); a second end (end opposite the end comprising threads 31) endowed with a tip (tip 28 including conically shaped first portion 28a and truncated cone shaped section 28b; para. 0036); a central portion (taken as the midsection of 15 between the first and second ends) as shown in annotated Fig. 1a, above, indicated by “A”) and the second end comprises an outlet orifice (29; radial apertures-para. 0036); the injector needle (15) further comprising a first inner channel (16) extending in parallel to a longitudinal axis (indicated by center line in annotated Fig. 1a) of the injector needle (15), the first inner channel (16) extending from the inlet orifice (“A”) and fluidly connecting to a second inner channel (para. 0036; radial apertures 29 open to central channel 16.  “Instead of radial apertures 29, the second portion 28b can be provided, for example, with axially extending outlet grooves, channels or the like…”) (Here, the second channel is taken the path, groove, or channel connecting channel 16 to the radial apertures 29); the second inner channel having a β angle slant in relation to the longitudinal axis of the injector needle (15) (Since the second channel extends from channel 16 to the radial apertures 29 and the radial apertures are formed on the truncated cone shaped section 28b of the tip, para. 0036, it follows then that the second channel is at least partially slanted, to some degree, in relation to the center axis), the second inner channel extending to the outlet orifice (as detailed above); wherein the second end comprises a face (face is taken as the outer surface of the truncated cone section in which radial apertures 29 are formed) slanted at an α angle in relation to the longitudinal axis of the injector needle (para. 0036, section 28b “has the shape of a truncated cone with a larger cone angle”); wherein the outlet orifice (29) is disposed on the slanted face (as detailed above).  

    PNG
    media_image7.png
    504
    582
    media_image7.png
    Greyscale

	U.S. Publication 2010/0116142 to Versini teaches an injector needle (Fig. 3, needle 120) having a first channel 122 and a second channel (channel branching off from 122 and extending to outlet orifice 121).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761